Case 1:19-cv-01080-RM-MEH Document 94 Filed 04/02/20 USDC Colorado Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01080-RM-MEH

  POPSOCKETS, LLC

         Plaintiff,

  v.

  LORA SUZANNE WILCOX,
  BRADLEY JAMES WILCOX, and
  JOHN DOES 1-10, individually and as corporate entities,

         Defendants.


                                           MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on April 2, 2020.

         For good cause shown (i.e., concerns regarding transmission of COVID-19), Plaintiff’s
  second Motion to Amend Scheduling Order [filed April 1, 2020; ECF 92] is granted. Section 9 of
  the governing Scheduling Order (ECF 30) is modified as follows:

  b.     Discovery Cutoff:                                       July 20, 2020
  c.     Dispositive (and Rule 702, 703, 704) Motions:           August 18, 2020

         In addition, the Final Pretrial Conference currently set for August 18, 2020 is vacated and
  rescheduled to October 19, 2020 at 1:30 p.m. in Courtroom A501 on the fifth floor of the Alfred
  A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado.

        The parties shall prepare a proposed pretrial order in accordance with the form, which may
  be downloaded from the Forms section of the Court’s website.

         The parties shall file their proposed pretrial order, pursuant to District of Colorado Electronic
  Case Filing (“ECF”) Procedures, no later than five business days prior to the pretrial conference.

          In addition, a copy of the proposed pretrial order must be submitted to the Magistrate Judge
  in a useable format (i.e., Word) by email at hegarty_chambers@cod.uscourts.gov.

         Attorneys and pro se parties not participating in ECF shall file the proposed pretrial order
  on paper at the Clerk’s Office. However, if any party in this case is participating in ECF, it is the
  responsibility of that party to file the proposed pretrial order pursuant to the District of Colorado
  ECF Procedures.

         All out-of-state counsel shall comply with D.C. Colo. LAttyR 3 prior to the pretrial
Case 1:19-cv-01080-RM-MEH Document 94 Filed 04/02/20 USDC Colorado Page 2 of 2



  conference.

         The parties are further advised that they shall not assume that the court will grant the relief
  requested in any motion. Failure to appear at a court-ordered conference or to comply with a court-
  ordered deadline which has not been vacated by court order may result in the imposition of
  sanctions.

        Please remember that anyone seeking entry into the Alfred A. Arraj United States
  Courthouse will be required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).




                                                    2
